DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-13 and 15 were amended in the response filed 3/29/2021.  Claims 12-24 are pending.
 Claims 12 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al (WO2013/137140 submitted in the IDS filed 12/05/2019 hereinafter cited in the US equivalent US2015/0027648) and in further view of Umemoto et al (US 2013/0284387).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji and Umemoto, as applied to Claim 12, and in further view of Duggirala et al (US 2007/0062653).

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
	Applicant argues in the Remarks at Page 4, ¶1 that “the range of the amount of the anti-coloring agent 3.0 to 30 mass% is not disclosed in Duggirala or Tsuji.  This argument is unpersuasive since Umemoto is cited as support for adding reducing agent including sulfite or bisulfite to dispersions of fibrillated cellulose fibers in an amount of 0.1 to 30% by weight and more preferably 3% to 10% by weight based on the dry weight of the cellulose fibers to prevent coloration.
	Applicant further argues at top of Page 4 to top of Page 5 
In Examples of the present specification, it is shown that the amount of "5 mass%" (Example B1 in Table 2) is far superior to the amount of "1 mass%" (Example B2 in Table 2). Specifically, AYI that corresponds to change in yellowness of a CNF film (see the translated specification at page 23, paragraph [0067]) before and after heating is 0.6 in Example Bl, while the AYI is 4.4 in Example B2 (about 7.3 times as much as the AYI in Example Bl). It is clear that the use of the anti-coloring agent in an amount of "3.0 to 30 mass%" is far superior to the use of a reducing agent including sulfites in an amount of "0.005 to 2 weight%" disclosed in Duggirala, in preventing CNF from coloring due to heating of CNF. The range of the amount of the anti-coloring agent "3.0 to 30 mass%" is not disclosed in Duggirala or Tsuji. Accordingly, the present invention that at least includes a feature "an anti-coloring agent selected from sulfite salts in an amount of 3.0 to 30 mass% based on an absolute dry mass of the anion-modified cellulose nanofibers" is unobvious over the combination of Tsuji and Duggirala.

This argument is moot since Umemoto is presently cited as support for adding reducing agent including sulfite or bisulfite to dispersions of fibrillated cellulose fibers in an amount of 0.1 to 30% by weight and more preferably 3% to 10% by weight based on the dry weight of the cellulose fibers to prevent coloration.  

	Applicant argues in the Remarks at Page 5, ¶2 that “reducing agent is added to a bleached pulp” which is not the same as an “anion-modified cellulose nanofiber” and that a “person skilled in the art could not understand or expect that the effect of the reducing agent (including sulfites) on preventing yellowing of a bleached pulp, which is disclosed in Duggirala, is also obtainable when anion-modified cellulose nanofibers as disclosed in Tsuji are used.  This argument is unpersuasive since the Office maintains that Duggirala and now Umemoto are both relevant to Tsuji as being related to cellulose fibers.  Furthermore, Umemoto discloses a method comprising adding reducing agent as a discoloration agent to a dispersion of fibrillated cellulose fibers and not bleached pulp.  Furthermore, Tsuji explicitly suggests that reducing agents suppress coloration of his dispersion of anion modified cellulose nanofibers.  The Office maintains that due to the suggestions of Tsuji, a person of ordinary skill in the art would have a reasonable expectation of success in adding reducing agent to his dispersion to prevent thermal discoloration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al (WO2013/137140 submitted in the IDS filed 12/05/2019 hereinafter cited in the US equivalent US2015/0027648) and in further view of Umemoto et al (US 2013/0284387).
	Regarding Claim 12, Tsuji discloses an anion-modified cellulose nanofiber dispersion comprising:
		(1) anion-modified cellulose nanofibers; and
		(2) a solvent (see Abstract and [0023]).
	Tsuji further discloses a dispersion where an oxidizing or reducing agent is added during the preparation in order to suppress coloration (see [0066]).
Claim 12 therefore differs where the dispersion further comprises an anti-coloring agent selected from sulfite salts, or combinations thereof in an amount of 3 to 30 mass% based on an absolute dry mass of the anion-modified cellulose nanofibers.  According to the Specification the technical problem solved by adding the anti-coloring agent is that during thermal processing cellulose nanofibers change colors so that the composition colors when heated.
	Umemoto discloses fibrillated cellulose fiber dispersion wherein a reducing agent is added to the dispersion to prevent coloration of the fibrillated cellulose fibers and to inhibit coloration by heating of cellulose fiber assemblies and composites formed from the fibrillated cellulose fibers (See [0022], [0081] and [0090]).  Umemoto further discloses the reducing agents comprising metal hydride, dithionite, sulfite, bisulfite, thiourea dioxide, and hydrazine (see [0092]).  Umemoto further discloses the reducing agent present in an amount of the discoloration agent is in an amount of 0.1 to 30 wt% based on the dry weight of the cellulose fibers and more preferably 3 to 10% by weight (see [0102]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the dispersion, as disclosed by Tsuji, where the dispersion for forming sheets comprises a reducing agent in an amount of 3 wt% to 10 wt% based on a dry weight of the cellulose fibers as an anti-discoloration agent, as disclosed in Umemoto, in order to preventing thermal discoloration of the cellulose fibers in the assembly produced from Tsuji’s dispersion.  
It would also have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the dispersion, as suggested by Tsuji and Umemoto where the reducing agent is selected from any of the reducing agents disclosed by Umemoto including sulfite or bisulfite (i.e. sulfite salts) and expect to prevent thermal discoloration.
	Regarding Claim 15, Umemoto discloses where the amount of reducing agent is 3 to 10 wt% based on the dry weight of the cellulose fibers (see [0102]).
	Regarding Claim 16, Tsuji discloses the dispersion where the pulp after hydrolysis at pH 10 is combined with an aqueous solution of sodium glucoronate (see Example 1).  Therefore, one of ordinary skill in the art would reasonably expect the dispersion to have a pH between 7 and 10. 
	Regarding Claim 17, Tsuji discloses the dispersion where anion-modified cellulose nanofibers have carboxyl groups in an amount of 1.0 to 2.0 mmol/g based on a bone dry mass of anion-modified cellulose (see Claim 3).
Regarding Claim 18, Tsuji discloses the dispersion liquid where the degree of carboxymethyl substitution of 0.01 to 0.50 per glucose unit of the anion-modified cellulose (see Claim 2).
Regarding Claim 19, Tsuji discloses the anion-modified cellulose reduced by a reducing agent (see Claim 5).
Regarding Claim 20, Tsuji discloses the nanofibers with an average fiber length of 50 to 5000nm and average width of 2 to 150 nm.
Regarding Claim 21, Tsuji further discloses the dispersion used in the forming of sheets of fibers (see [0003]).  One of ordinary skill in the art would recognize that the formation of a sheet or fiber requires the removal of the solvent.
	Regarding Claim 22, Tsuji discloses a method for preparing an anion-modified cellulose nanofiber dispersion comprising:
(i) oxidizing a cellulose material using an oxidizing agent in the presence of an N-oxyl compound and a compound selected from the group consisting of bromides and iodides, or mixtures thereof to prepare;
(ii) defibrating the oxidized cellulose to obtain a dispersion liquid of oxidized cellulose nanofibers;
(iii) obtaining a dispersion liquid of cellulose nanofibers containing the dispersion liquid of oxidized cellulose nanofibers and the anti-coloring agent.
Tsuji further discloses a dispersion where an oxidizing or reducing agent is added during the hydrolysis under alkaline conditions in order to suppress coloration (see [0066]).
Claim 22 differs where the dispersion further comprises an anti-coloring agent selected from sulfite salts, or combinations thereof in an amount of 3 to 30 mass% based on an absolute dry mass of the anion-modified cellulose nanofibers.  According to the Specification the technical problem solved by adding the anti-coloring agent is that during thermal processing cellulose nanofibers change colors so that the composition colors when heated.
	Umemoto discloses for preparing fibrillated cellulose fiber dispersion wherein a reducing agent is added to the dispersion to prevent coloration of the fibrillated cellulose fibers and to inhibit coloration by heating (See [0081] and [0090]).  Umemoto further discloses the reducing agents comprising metal hydride, dithionite (hydrosulfite), sulfite, bisulfite, thiourea dioxide, and hydrazine (see [0092]).  Umemoto further discloses the reducing agent present in an amount of the discoloration agent is in an amount of 0.1 to 30 wt% based on the dry weight of the cellulose fibers and more preferably 3 to 10% by weight (see [0102]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the dispersion, as disclosed by Tsuji, where the dispersion for forming sheets comprises a reducing agent in an amount of 3 wt% to 10 wt% based on a dry weight of the cellulose fibers as an anti-discoloration agent, as disclosed in Umemoto, in order to prevent thermal discoloration of the cellulose fibers in the assembly produced from Tsuji’s dispersion.  
It would also have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the dispersion, as suggested by Tsuji and Umemoto where the reducing agent is selected from any of the reducing agents disclosed by Umemoto including sulfite or bisulfite and expect to prevent thermal discoloration.
Regarding Claim 23, Tsuji further discloses the dispersion used in the forming of sheets of fibers (see [0003]).  One of ordinary skill in the art would recognize that the formation of a sheet or fiber requires the removal of the solvent.
Regarding Claim 24, Tsuji discloses a sheet containing the anion-modified cellulose nanofiber dispersion (see [0003]).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji and Umemoto, as applied to Claim 12, and in further view of Duggirala et al (US 2007/0062653).
As applied to Claim 12, Tsuji and Umemoto discloses a dispersion of anion-modified cellulose nanofibers comprising anion-modified cellulose nanofibers and an anti-coloring agent comprising sulfites in an amount of 3 to 30 mass% based on the dry weight of the cellulose fibers; and a solvent.
Regarding Claim 13, Umemoto further broadly discloses sulfites or bisulfites but does not specifically disclose the anti-coloring agents comprising one or more compounds selected from sodium hydrogensulfite, potassium hydrogensulfite, sodium sulfite, potassium sulfite, ammonium sulfite, sodium hyposulfite, potassium hyposulfite, calcium hyposulfite, sodium pyrosulfite, potassium pyrosulfite, magnesium pyrosulfite, or calcium pyrosulfite.
Duggirala discloses compositions that prevent the discoloration of paper product through thermal aging, the composition comprising reducing agents and specifically sulfites, bisulfites, and metabisulfites (i.e. pyrosulfites) (see [0007] and [0018]).  Duggirala also discloses the anti-coloration agent wherein the pulp comprises cellulose fiber (see [0046]).  Duggirala discloses the reducing agent comprising sodium bisulfite (i.e. sodium hydrogensulfite) (see [0044]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the dispersion, as disclosed by Tsuji and Umemoto, where the dispersion for forming sheets comprises sodium bisulfite as the reducing agent, as disclosed in Duggirala, as an obvious to try reducing agent for solving the same problem of preventing thermal discoloration in assemblies made from cellulose fiber disclosed in Duggirala.  
 	Regarding Claim 14, Duggirala discloses the reducing agent comprising sodium bisulfite (i.e. sodium hydrogensulfite) (see [0044]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the dispersion, as disclosed by Tsuji and Umemoto, where the dispersion for forming sheets comprises sodium bisulfite as the reducing agent, as disclosed in Duggirala, as an obvious to try reducing agent for solving the same problem of preventing thermal discoloration in assemblies made from cellulose fiber disclosed in Duggirala.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        8/13/2021
/SHENG H DAVIS/Primary Examiner, Art Unit 1732